CHIEF JUSTICE                                                            NUECES COUNTY COURTHOUSE
  ROGELIO VALDEZ                                                         901 LEOPARD, 10TH FLOOR
                                                                         CORPUS CHRISTI, TEXAS 78401
JUSTICES                                                                 361-888-0416 (TEL)
  NELDA V. RODRIGUEZ                                                     361-888-0794 (FAX)
  DORI CONTRERAS GARZA
  GINA M. BENAVIDES                                                      HIDALGO COUNTY
  GREGORY T. PERKES                                                      ADMINISTRATION BLDG.
  NORA L. LONGORIA
                                Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
CLERK                                                                    956-318-2405 (TEL)
  DORIAN E. RAMIREZ
                              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa
                                      September 14, 2015

      Hon. Blake A. Hawthorne
      Supreme Court of Texas
      201 W. 14th Street, Room 104
      Austin TX 78701


      Re:       Cause No. 13-13-00415-CV
      Tr.Ct.No. D-1-GN-12-003937
      Style:    TEXAS COMMISSION ON ENVIRONMENTAL QUALITY v. TEXAS FARM
                BUREAU, FRANK VOLLEMAN, FRANK DESTEFANO, DAVID AND MARY
                BALLEW, RON AND SHERIE BURNETTE, SAM JONES, THEODORE AND
                MARY KALLUS, GLEN MARECEK, JOHN GAULDING, AND CHARLES AND
                KATHERINE HARLESS


      Dear Mr. Hawthorne:

             Pursuant to your office’s request, enclosed herewith please find the documents
      indicated on the attached docket sheet which was filed in the above referenced cause.
      The record is being sent electronically.

                                                   Very truly yours,


                                                   Dorian E. Ramirez, Clerk

      DER:ch

      cc:    Hon. Charles Walker Bailey
             Hon. Priscilla M. Hubenak (DELIVERED VIA E-MAIL)
             Hon. Dolores A. Hibbs (DELIVERED VIA E-MAIL)
             Hon. Kristofer S. Monson
             Hon. Douglas G. Caroom (DELIVERED VIA E-MAIL)
             Hon. Cynthia Woelk (DELIVERED VIA E-MAIL)